DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.  Claims 1-2 and 4-24 remain pending with claims 8-9 and 15-24 are withdrawn as being non-elected.
Allowable Subject Matter
Claims 1-2, 4-7 and 10-14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a threaded locking knob extends through a vertical notch in the second upwardly extending portion of the vertical flange” in the combination of claim 1 is not anticipated or made obvious by the prior art of record in the Examiner’s position.  Wood US 2017/0293206, the closest known prior art reference, discloses a threaded locking knob (50, Fig. 5-6) which engages with a slot (46, Fig. 5) in a vertical plate (34, Fig. 5), but as can be seen in Fig. 4-6, the slot is not vertical as required by the claim.  As can be seen, the slot is a curved slot which is centered around the axis of rotation of the arm. The other cited prior art references disclose various other claimed features but do not make up for the deficiencies discussed above. Therefore, it is the Examiner’s position that the claims define over the prior art of record and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This application is in condition for allowance except for the presence of claims 8-9 and 15-24 directed to Groups II-III and Species 1-4 and 6 non-elected without traverse.  Accordingly, claims 8-9 and 15-24 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632